DISMISSED; Opinion Filed February 5, 2015.




                                           S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-14-01078-CV

                               FABIOLA PRICE, Appellant
                                         V.
                        US BANK NATIONAL ASSOCIATION, Appellee

                         On Appeal from the County Court at Law No. 1
                                     Dallas County, Texas
                             Trial Court Cause No. CC-14-03047-A

                               MEMORANDUM OPINION
                    Before Chief Justice Wright, Justice Myers, and Justice Evans
                                      Opinion by Justice Myers
          The clerk’s record in this case is overdue. By letter dated October 14, 2014, we informed

appellant that the County Clerk notified the Court that the clerk’s record had not been filed

because appellant had not paid for or made arrangements to pay for the clerk’s record. We

directed appellant to file written verification that she had paid for or made arrangements to pay

for the clerk’s record or that she had been found entitled to proceed without payment of costs.

We cautioned appellant that if she did not file the required documentation within ten days, we

might dismiss the appeal without further notice. To date, appellant has not provided the required

documentation or otherwise corresponded with the Court regarding the status of the clerk’s

record.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b).




                                                  /Lana Myers/
                                                  LANA MYERS
                                                  JUSTICE

141078F.P05




                                            –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

FABIOLA PRICE, Appellant                           On Appeal from the County Court at Law
                                                   No. 1, Dallas County, Texas
No. 05-14-01078-CV         V.                      Trial Court Cause No. CC-14-03047-A.
                                                   Opinion delivered by Justice Myers. Chief
US BANK NATIONAL ASSOCIATION,                      Justice Wright and Justice Evans
Appellee                                           participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

         It is ORDERED that appellee US BANK NATIONAL ASSOCIATION recover its costs
of this appeal from appellant FABIOLA PRICE.


Judgment entered this 5th day of February, 2015.




                                             –3–